PER CURIAM: *
Miguel Angel Escobedo challenges the 65-month sentence he received following his guilty-plea conviction for conspiracy to transport illegal aliens for profit, in violation of 8 U.S.C. § 1324. He asserts that his sentence was unreasonable because it resulted from a larger leadership-role enhancement than his codefendant/mother received under U.S.S.G. § 3B1.1.
Escobedo has failed to show that his sentence, which fell in the middle of the properly calculated guidelines range, was unreasonable. See United States v. Nikonova, 480 F.3d 371, 375 (5th Cir.2007); United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.), cert. denied, 546 U.S. 828, 126 S.Ct. 43, 163 L.Ed.2d 76 (2005); see also United States v. Duhon, 440 F.3d 711, 721 (5th Cir.2006), petition for cert. filed (May 18, 2006) (No. 05-11144).
The district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.